DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the application filed on September 21, 2020. Claims 1-28 are cancelled. Claims 29-52 are pending. Claims 29-52 represent SYSTEMS, APPARATUS, AND METHODS FOR SCALABLE LOW-LATENCY VIEWING OF BROADCAST DIGITAL CONTENT STREAMS OF LIVE EVENTS, AND SYNCHRONIZATION OF EVENT INFORMATION WITH VIEWED STREAMS, VIA MULTIPLE INTERNET CHANNELS.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 29-52 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Abelow U.S. 20120069131.

Abelow teaches the invention as claimed including reality alternate (see abstract).

As to claim 29, Abelow teaches a method, comprising: A) transmitting  first instructions to a first client device that includes at least one first display to cause the at least one first display of the first client device to render a first video relating to a first event and render first event information relating to the first event (paragraphs 1146 and 1189), wherein the first instructions transmitted in A) cause the first client device to: 
receive, on a first communication channel, first digital content corresponding to the first video relating to the first event (paragraphs 1146 and 1189); 
render, on the at least one first display of the first client device, the first video relating to the first event based on the first digital content received on the first communication channel (paragraphs 1148, 1162 and 1189); 
receive, on a second persistent communication channel different from the first communication channel, second digital content corresponding to the first event information (paragraphs 1146 and 1189); and 
render, on the at least one first display of the first client device, at least some of the first event information based on the second digital content received on the second persistent communication channel (paragraphs 1148, 1162 and 1189).  

As to claim 30,  Abelow teaches the method of claim 29, wherein the first event is one of: a presentation; a demonstration; a speech; a meeting; a hearing; a ceremony; a performance; a game; and a news item (paragraph 48).  

As to claim 31, Abelow teaches the method of claim 29, wherein the first event relates to at least one of: an artistic activity; a sporting or gaming activity; a political activity; a military activity; a professional or business activity; an academic or educational activity; a medical or scientific procedure; a social activity; a cooking or baking activity; a legal or criminal activity; or an economic development (paragraph 48).  

As to claim 32, Abelow teaches the method of claim 31, wherein the first event relates to the sporting or gaming activity, and wherein the event information includes at least one of: team information; score information; player information; venue information; game status information; team statistics; or player statistics (paragraph 82).  

As to claim 33, Abelow teaches the method of claim 29, wherein in A), the first instructions transmitted to the first client device include a first address for a first media source, such that the first client device uses the first address to request and receive from the first media source the first digital content via the first video communication channel (paragraph 612).  

As to claim 34, Abelow teaches the method of claim 33, wherein in A), the first instructions transmitted to the first client device include a first event identifier that corresponds to a source of the second digital content corresponding to the first event information (paragraph 1210).  

As to claim 35, Abelow teaches the method of claim 29, wherein in A), the first instructions transmitted to the first client device cause the at least one first display of the first client device to render the first event information relating to the first event as interactive content (paragraphs 1146 and paragraph 1189).  

As to claim 36, Abelow teaches the method of claim 35, wherein in A), the first instructions transmitted to the first client device cause the first client device, when a user of the first client device interacts with the interactive content, to: launch further graphics or animations (paragraph 853); receive additional information about the first event (paragraph 874); and/or navigate to an Internet location (paragraph 697).  

As to claim 36, Abelow teaches the method of claim 29, further comprising: B) transmitting second instructions to a second client device that includes at least one second display to cause the at least one second display of the second client device to render the first video or a second video relating to the first event and render the first event information relating to the first event (paragraphs 1146 and 1189), wherein the second instructions transmitted in B) cause the second client device to: 
receive, on a third communication channel, the first digital content corresponding to the first video relating to the first event or third digital content corresponding to the second video relating to the first event (paragraphs 1146 and 1189); 
render, on the at least one second display of the second client device, the first video based on the first digital content or the second video based on the third digital content received on the third communication channel (paragraphs 1148, 1162 and 1189); 
receive, on a fourth persistent communication channel different from the third communication channel, the second digital content corresponding to the first event information (paragraphs 1146 and 1189); and 
render, on the at least one second display of the second client device, at least some of the first event information based on the second digital content received on the fourth persistent communication channel (paragraphs 1148, 1162 and 1189).  

As to claim 38, Abelow teaches the method of claim 37, wherein in B), the second instructions transmitted to the second client device include the first address for the first media source or a second address for a second media source, such that the second client device uses the first address or the second address to request and receive the first digital content from the first media source or the third digital content from the second media source via the third video communication channel (paragraph 612).  

As to claim 39, Abelow teaches the method of claim 38, wherein in A), the second instructions transmitted to the second client device include the first event identifier that identifies the source of the second digital content corresponding to the first event information (paragraph 1210).  

As to claim 40, Abelow teaches the method of claim 37, further comprising: C) transferring first real-time information relating to the first digital content to and from the first client device via a first real-time information communication channel (paragraphs 45 and 615); and 
D) transferring second real-time information relating to the first digital content or the third digital content to and from the second client device via a second real-time information communication channel, wherein at least one of the first real-time information or the second real-time information comprises: at least one chat message (paragraphs 45 and 615); 
at least one statistic; trivia; at least one poll; news or current event information; 
at least one photo; advertising content (paragraph 746); 
an indication of a viewer joining or leaving the first digital content or the third digital content (paragraph 38); 
at least one digital gift (paragraph 1340); 
and/or at least one sponsorship (paragraph 721).  

Claims 41-52 did not teach anything different from the rejected above claims 29-40, therefore are rejected similarly.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010. The examiner can normally be reached Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EL HADJI M SALL/           Primary Examiner, Art Unit 2457